MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any                       Jul 18 2017, 9:26 am
court except for the purpose of establishing
                                                                    CLERK
the defense of res judicata, collateral                         Indiana Supreme Court
                                                                   Court of Appeals
estoppel, or the law of the case.                                    and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Karen M. Heard                                           Curtis T. Hill, Jr.
Vanderburgh County                                       Attorney General of Indiana
Public Defenders Office
                                                         Christina D. Pace
Evansville, Indiana                                      Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christi Lee Scott,                                       July 18, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A01-1612-CR-2939
        v.                                               Appeal from the
                                                         Vanderburgh Circuit Court
State of Indiana,                                        The Honorable Kelli E. Fink
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         82C01-1603-F4-1792



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CR-2939 |July 18, 2017     Page 1 of 4
[1]   Christie Lee Scott entered a plea of guilty to Burglary as a Level 4 felony 1 and

      Theft as a Level 6 felony.2 She was sentenced to concurrent sentences six years

      and two years. Contending that her sentence is inappropriate in light of the

      nature of her offenses and her character, she now appeals. Concluding that her

      sentence is not inappropriate, we affirm.


                                       Facts and Procedural History
[2]   On March 25, 2016, Scott knocked on the door of the residence of Tim

      Crabtree and asked him for money or a cigarette. Crabtree declined. Scott left,

      but returned a short time later accompanied by Jermon Weathers. Crabtree felt

      uncomfortable and retrieved his gun before answering the door. Scott and

      Weathers pushed past Crabtree and entered the house. When they would not

      leave, Crabtree left and went to a neighbor’s house where he called 911. Police

      responded and apprehended Scott and Weathers a short time later in possession

      of a laptop computer, cell phone and loose change that they had taken from

      Crabtree’s home.


[3]   Scott pleaded guilty to Burglary and Theft. The trial court found that the

      aggravating factor of her criminal history outweighed the mitigating factors of




      1
          See Ind. Code § 35-43-2-1.
      2
          See Ind. Code § 35-43-4-2(a).



      Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CR-2939 |July 18, 2017   Page 2 of 4
      accepting responsibility and pleading guilty, expressing remorse and taking

      steps to seek help.


                                     Discussion and Decision
[4]   Article 7, Sections 4 and 6 of the Indiana Constitution authorizes independent

      appellate review and revision of criminal sentences. Trainor v. State, 950 N.E.2d

      352, 355 (Ind. Ct. App. 2011), trans. denied. This authority is implemented by

      Indiana Appellate Rule 7 (B) which provides, “The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      or the character of the offender.” The defendant bears the burden of persuading

      this court that his or her sentence is inappropriate. Childress v. State, 848 N.E.

      1073, 1080 (Ind. 2006).


[5]   Looking at the nature of her offense, we see that she knew her victim in this

      case, that he had helped her in the past, and that, when he declined to give her

      money or a cigarette on this occasion, she returned with a companion and

      forced their way into the victim’s residence. They stole a laptop computer, a

      cell phone, lottery tickets, and loose change.


[6]   Looking at her character, we see that she has an extensive criminal history

      which started in 1991. Included in that history are four felony convictions and

      twenty-nine misdemeanor convictions.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CR-2939 |July 18, 2017   Page 3 of 4
[7]   Scott has not met her burden of persuading us that her six-year sentence is

      inappropriate in light of the nature of her offenses or her character.

      Accordingly, the sentence is affirmed.


[8]   Affirmed.


      Mathias, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CR-2939 |July 18, 2017   Page 4 of 4